Citation Nr: 9928766	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to a rating in excess of 20 percent for 
Raynaud's disease of the hands and feet.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to August 1968.  
This appeal arises from a June 1992 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), which 
granted the veteran's claim for service connection for 
Raynaud's disease of the hands and feet and assigned a 20 
percent rating, effective from February 1992.  This appeal 
also arises from an April 1995 rating decision of the RO, 
which denied the veteran's claim for service connection for 
sexual dysfunction.  In February 1997, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
development.  

The Board notes that the issue of a rating in excess of 20 
percent for Raynaud's disease of the hands and feet will be 
the subject of the remand appended to the following decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
sexual dysfunction has been obtained by the RO.

2.  The medical evidence shows that the veteran's current 
sexual dysfunction is traceable to trauma during service.



CONCLUSION OF LAW

The veteran's sexual dysfunction was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records show that in January 
1966 the veteran sought treatment after being struck in the 
right groin by a safe.  It was noted that there was no 
significant injury.  In June 1967, there was a complaint of 
pain in the groin.  It was noted that the veteran had been 
lifting tables and chairs.  On an April 1968 physical 
examination, the veteran's genitourinary system was 
clinically evaluated as normal.  In July 1968, there was a 
complaint on three occasions of pain and tenderness in the 
left testicle.  The impression was varicocoid, epididymitis, 
and subsiding epididymitis.  

In September 1993, the veteran's claim for service connection 
for sexual dysfunction was received.  He indicated that he 
was treated for a groin injury in 1966 or 1967.

In November 1994, medical records from the University of 
North Carolina Memorial Hospital dated from August to 
November 1993 were received, showing that the veteran 
underwent testing for erectile dysfunction.  A September 1993 
clinical record indicated that a Doppler ultrasound had 
demonstrated a marked decrease in blood flow to the penis.  
In October 1993, the veteran underwent a pelvic and penile 
arteriography, in view of a history of pelvic trauma in 1966, 
difficulty with erections, and abnormal Doppler ultrasound.  
The arteriography revealed stenosis of the proximal portion 
of the cavernosal artery with an area of post stenotic 
rotation.  The diagnostic impressions included post stenotic 
dilation seen in one of the cavernosal arteries just inferior 
to the pubis symphysis, compatible with post traumatic 
injury.  The veteran was considered a suitable candidate for 
penile revascularization.  

On a November 1994 VA examination, it was noted in the 
veteran's medical history that following a suprapubic and 
pelvic crush injury in service he noticed progressive 
erectile dysfunction.  A vascular evaluation by the 
University of North Carolina revealed an area of stenosis and 
post stenotic dilation in one of the cavernosal arteries just 
inferior to the pubic symphysis, which was felt at the time 
to be compatible with a post traumatic injury.  (A copy of 
the university report was reportedly appended to the 
veteran's VA chart.)  On examination, there was a normal male 
phallus, and the testes were descended bilaterally.  The 
epididymides were mildly indurated and slightly enlarged and 
tender bilaterally.  The veteran was admitted to the urology 
service for observation and evaluation.  A scrotal ultrasound 
revealed tiny epididymal cysts versus spermatocele on the 
left with a normal testicle and an enlarged epididymis on the 
right side likely secondary to dilated spermatic ducts with 
normal testicle.  

At a March 1996 hearing at the RO before a hearing officer, 
the veteran testified that he failed to achieve an erection 
in testing at the University of North Carolina and the VA; 
that he was told that there was blockage of the main artery 
in the groin area due to trauma; that his groin was injured 
during service when a cart carrying a safe had struck him and 
backed him into a wall; that his sexual dysfunction began 
soon after the trauma and since then has progressively 
worsened.

On an August 1997 VA examination, it was noted that the 
veteran had partial loss of sexual potency and that his 
erectile powers were still preserved, at least in part.  The 
medical history revealed that the veteran had a localized 
vascular problem, which was possibly the cause of the 
dysfunction.  The veteran had been informed that he might try 
a surgical correction or use a penile implant.  It was noted 
that at present he had not chosen to take advantage of either 
of these recommendations.  The examiner stated that it was 
impossible to know whether the relative impotence was 
permanent or if the erectile power could be restored.  On 
examination, there was no deformity, and a physical 
examination was normal.  The diagnosis was relative 
impotence, cause undetermined.  In response to a request to 
opine as to whether it was at least as likely as not that any 
impotence and erectile dysfunction present is related to the 
groin injury during service, the examiner indicated that the 
question could not be answered and that any opinion would be 
entirely speculative.  

In a letter received in January 1998, the veteran stated that 
he never had problems with erections until the groin injury 
in service.  He indicated that he did not associate his 
erection problems with the injury until he spoke with a 
urologist in July 1993.  In a letter received in January 
1998, the veteran's wife described the veteran's erectile 
problems.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
is also satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. § 1110.  

In this case, the veteran attributes his sexual dysfunction 
to a groin injury in service.  He testified in 1996 that the 
groin injury occurred when a cart carrying a safe had struck 
him and backed him into a wall and that his sexual 
dysfunction began soon after the trauma and has progressively 
worsened since then.  The service medical records show that 
the veteran's groin was injured during service when he was 
struck by a safe.  Thereafter, he complained in service of 
groin pain once and of pain and tenderness in his testicle on 
several occasions.  The diagnoses included varicocoid and 
epididymitis.  More recently, the veteran was evaluated for 
erectile dysfunction by the University of North Carolina in 
1993 and by the VA in 1994.  It appears that the studies 
conducted at the university implicated the veteran's 
inservice trauma as being responsible for his impotency 
problems.  An August 1997 VA examination report noted that 
previous private and VA tests showed a localized vascular 
problem, which was possibly the cause of the dysfunction.  
The 1997 VA examiner diagnosed the veteran with relative 
impotence, cause undetermined.  The examiner remarked that 
any opinion with regard to whether any impotence and erectile 
dysfunction is related to the groin injury during service 
would be entirely speculative.  Obviously, this opinion is 
not supportive of the veteran's claim; however, it does not 
tend to disprove the claim and clearly does not rebut the 
findings on arteriography in 1994 where findings thereon were 
reported as compatible with trauma.

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  After reviewing the 
medical evidence and the veteran's testimony and statements, 
the Board concludes that the veteran currently has sexual 
dysfunction that is traceable to trauma in service.  
Obviously such a conclusion is based on giving the veteran 
the benefit of the doubt.  


ORDER

Entitlement to service connection for sexual dysfunction is 
granted.


REMAND

In the February 1997 remand, the Board directed the RO to 
afford the veteran a VA examination by a specialist in 
peripheral vascular disabilities to determine the nature and 
severity of his Raynaud's disease.  The remand specifically 
directed the examiner to describe what extremities were 
involved, the extent of that involvement, and the frequency 
of the vasomotor disturbances.  The veteran underwent VA 
examinations in September 1997 and April 1998, but it appears 
that the examiners did not adequately address the frequency 
of the veteran's episodes in accordance with the applicable 
rating criteria specified in the old and revised regulations.  
Moreover, the examiners did not address whether the veteran's 
episodes were characterized by cyanosis.  

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  Therefore, the RO 
should afford the veteran another VA examination to fully 
evaluate his service connected disability.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for Raynaud's disease 
since the most recent VA examination in 
April 1998.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's Raynaud's disease since his 
most recent VA examination, which have 
not already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a special peripheral vascular VA 
examination to determine the nature and 
severity of his Raynaud's disease.  The 
examiner should review the entire claims 
folder prior to conducting the 
examination.  All indicated special tests 
and studies should be accomplished.  The 
examiner must review the revised criteria 
for rating cardiovascular disorders, 
together with the criteria in effect 
prior to January 12, 1998.  In reporting 
the results of the examination, it is 
imperative that the examiner describe 
what extremities are involved, the extent 
of that involvement, and the frequency of 
the vasomotor disturbances.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim, and if the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case.  In doing so, the RO should 
specifically cite the revised regulations 
and criteria regarding cardiovascular 
disorders, effective January 12, 1998, 
and determine whether the prior 
regulations or the revised regulations 
are most favorable to the veteran.  The 
veteran and his representative should 
then be given a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

